ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference Ji US 10,498,004 of record, discloses a directional coupler comprising a main line, a first sub-line, a second sub-line, the first and second sub-lines have different lengths; a connection of a coupling terminal is configured to be switched between the first and second sub-lines, switches for selecting connection to the coupling terminal and/or termination circuit, but does not disclose a load circuit, a third switch circuit configured to not connect a first end of the first sub-line to the loaded circuit in a situation in which the first sub-line is connected to the coupling terminal, and is configured to connect the first end of the first sub-line to the loaded circuit in a situation in which the first sub-line is not connected to the coupling terminal, wherein an electrical length of the first sub-line is different than an electrical length of the first-sub line and the loaded circuit together, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seki US 11,121,444, Srirattana US 9,866,244, Srirattana US 9,614,269, Yamamoto US 8,289,102, Ueda US 5,128,639, each discloses a coupler with switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843